DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-7 are objected to because of the following informalities:  In claim 5, Examiner suggests deleting the word “and”.  Claims 6-7 are objected for the same reasons, as they depend on claim 5.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation "the pyrolysis unit" .  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy (US 2016/0264885) in view of Kalnes (US 5,904,838).
Regarding claim 1, Narayanaswamy teaches blending a plastic derived oil with a spiking stream [0022].  Light fraction hydrocarbons are separated off as feed to the steam cracker and heavier fractions are hydroprocessed to produce steam cracker feed [0031].  The light fraction comprises C1-4 gases [0065], which reads on the claimed range of C1-8.  The steam cracker produces one or more olefin products including ethylene, propylene, and butene [0064].  
Narayanaswamy does not explicitly disclose that the spiking stream is a used lubricating oil.
However, Kalnes teaches a similar process for conversion of waste products.  Kalnes teaches blending used lubricating oil with plastic derived pyrolysis oil, and hydroprocessing to produce more valuable products (column 6, lines 56-67 and column 7, lines 1-47).
Therefore, it would have been obvious to the person having ordinary skill in the art to have used a waste lubricating oil stream as the spiking stream of Narayanaswamy, since Kalnes teaches it is suitable to be blended with plastic derived pyrolysis oil for hydroconversion into more valuable products.  
Regarding claims 2-4, Narayanaswamy teaches plastic material is subject to pyrolysis at temperatures of 300-450°C to produce pyrolysis oil [0017].  Narayanaswamy does not specify a pressure.
However, it would have been obvious to the person having ordinary skill in the art to have appropriately selected a pressure as claimed, for the benefit of obtaining the desired conversion to pyrolysis oil.  It is not seen where such a selection would result in any new or unexpected results.  
Regarding claims 5-7, Narayanaswamy teaches hydrotreatment of the pyrolysis oil [0031].  It is not seen where incorporating lighter streams in the hydrotreatment feed would result in any new or unexpected results, as they would be inert to the reaction.  Narayanaswamy teaches temperatures of 100-450°C and 20-60 bar [0045], overlapping with the claimed ranges.
Regarding claims 18-20, Narayanaswamy teaches steam cracking produces aromatic compounds [0064].  Examiner notes that BTX are well-known steam cracking products, which are expected to be present in the Narayanaswamy aromatics.  
Claims 8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy (US 2016/0264885) in view of Kalnes (US 5,904,838) as applied to claim 1 above, and further in view of MacDonald (US 2009/00223862).
Regarding claims 8, 12-13, and 16,  the previous combination teaches the limitations of claim 1, as discussed above, including hydrotreatment of a blend of used lubricating oil and plastic derived pyrolysis oil.  It is additionally noted that Narayanaswamy teaches that the feed to the hydrotreatment stage may be devoid of aromatics [0030].
The previous combination does not explicitly disclose dewatering, vacuum distillation, and aromatic extraction prior to hydrotreatment. 
However, MacDonald teaches a similar process for upgrading waste oils.  MacDonald teaches dewatering, and solvent extraction with NMP, morpholine, etc. to remove undesirable aromatic compounds from the waste oil prior to further treatment  [0028-0030], [0061]. 
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the MacDonald pretreatment steps, to remove undesirable impurities, prior to the hydroprocessing step.  
Regarding claims 10-11, Examiner notes that vacuum distillation is well-known in the art, and it would have been obvious to the person having ordinary skill in the art to appropriately select temperatures and pressures in order to obtain the desired separation.  
Regarding claims 14-15, Narayanaswamy teaches hydroprocessing temperatures of 100-450°C and 20-60 bar [0045], overlapping with the claimed ranges.
Regarding claim 17, MacDonald teaches the dewatering can be performed by absorption [0028-0030].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy (US 2016/0264885) in view of Kalnes (US 5,904,838) and MacDonald (US 2009/00223862) as applied to claim 8 above, and further in view of Humphreys (US 2018/0245001).
Regarding claim 9, the previous combination teaches the limitations of claim 8, as discussed above.
The previous combination does not explicitly disclose sending vacuum distillation residue to the pyrolysis unit. 
However, Humphreys teaches a similar process for converting waste products.  Humphreys teaches dehydrated used lubricating oil vacuum resid as a cofeed with waste plastic in a pyrolysis reactor [0010-11], [0015], [0052], [0054].
Therefore, it would have been obvious to the person having ordinary skill in the art to have combined the vacuum resid from step 8 with the waste plastic, in order to obtain improved products form the waste lubricating stream, as disclosed by Humphreys. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The Re-Refining of Used Lubricating Oils – NPL from IDS 12/09/2021 teaches re-refining used lubricating oils using dehydration, distillation, and NMP liquid-liquid extraction.
Al-Ghamdi (US 2018/0155638) -teaches mixed feed steam cracking for treating light ends, raffinate, and light hydrotreated products [0008], [0100], [0076], see abstract.
Brownawell (US 3,639,229) – teaches refining used lubricating oils by extraction and hydrogenation (abstract).
Narayanaswamy (US 2018/0002609) -teaches pyrolysis of plastic, hydroconversion, and steam cracking (abstract). 
Miller (US 2003/0199718) – teaches pyrolysis of plastic to provide lubricating oil range products [0003], providing that plastic derived pyrolysis oils are analogous to lubricating oil. 
Van Wees (US 7,638,040) – teaches conversion of contaminated hydrocarbons including pyrolysis oils derived from waste plastics and used recycled oils (column 2, lines 28-67).  
Miller (US 6,150,577) – teaches waste plastic pyrolysis to make lubricating oil (abstract).
Austin (US 2002/0036158) -teaches NMP extraction of used lube oil (abstract).
Madar (US 6,165,349) – teaches conversion of waste lubricating oils (column 3, lines 1-27).
Calla (US 2018/0037829) -teaches vacuum fractionation, extraction, and raffinate hydroconversion to produce lube range products (see figure).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771